DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 9, 11 and 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, 11 and 19 of copending Application No. 16/712,151 [hereinafter ‘151 application ] (see mapping below).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1 and 11 of the instant application are encompassed by steps recited in claims 1 and 11 of the copending application ‘151. The only exception is claims 1 and 11 of the instant application recites "emails” and “delegated at least the portion of the DPRF” while claims 1 and 11 of the copending application recites “documents” and “remaining second portion of the DPRF”. One of ordinary skill in the art before the effective filing date of the claimed invention was made would have recognized that the scope of claims 1 and 11 of the instant application is encompassed by steps recited in claims 1 
As per dependent claims 9 and 19 they are also not patentably distinct from each other.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

16/713,872 (instant application)
16/712,151
1. A method comprising
receiving, at data processing hardware of a user device associated with a user, a search query for a keyword, the keyword appearing in one or more encrypted emails within a corpus of encrypted emails stored on an untrusted storage device;

accessing, by the data processing hardware, a count table to obtain a count of unique emails within the corpus of encrypted emails that include the keyword;
generating, by the data processing hardware, a delegatable pseudorandom function (DPRF) based on the keyword, a private cryptographic key, and the count of unique emails that include the keyword; and


at least a portion of the DPRF to the untrusted storage device, the delegated at least the portion of the DPRF when received by the untrusted storage device causing the untrusted storage device to
evaluate the delegated at least the portion of the DPRF;
access an encrypted search index associated with the corpus of encrypted emails stored on the untrusted storage device;
determine one or more encrypted emails within the corpus of encrypted emails associated with the delegated at least the portion of the DPRF based on the encrypted search index; and

return, to the user device, an identifier for each encrypted email of at least a portion of the one or more encrypted emails associated with the delegated at least the portion of the DPRF.

receiving, at data processing hardware of a user device associated with a user, a search query for a keyword, the keyword appearing in one or more encrypted documents within a corpus of encrypted documents stored on an untrusted storage device;
accessing, by the data processing hardware, a count table to obtain a count of unique documents within the corpus of encrypted documents that include the keyword;
generating, by the data processing hardware, a delegatable pseudorandom function (DPRF) based on the keyword, a private cryptographic key, and the count of unique documents that include the keyword;
evaluating, by the data processing hardware, a first portion of the DPRF; and
a remaining second portion of the DPRF to the untrusted storage device, the remaining second portion of the DPRF when received by the untrusted storage device causing the untrusted storage device to:
evaluate the remaining second portion of the DPRF;
access an encrypted search index associated with the corpus of encrypted documents stored on the untrusted storage device;
determine one or more encrypted documents within the corpus of encrypted documents associated with the remaining second portion of the DPRF based on the encrypted search index; and
return, to the user device, an identifier for each encrypted document of at least a portion of the one or more encrypted documents associated with the remaining second portion of the DPRF.







generating, by the data processing hardware, a unique keyword hash based on the private cryptographic key, the corresponding unique keyword, and a random keyword count;



generating, by the data processing hardware, a hash pair comprising the unique keyword hash and an encrypted email identifier associated with the new encrypted email uploaded by the user; and
sending, by the data processing hardware, the hash pair to the untrusted storage device.

incrementing, by the data processing hardware, the count of unique documents within the corpus 
generating, by the data processing hardware, a unique keyword hash based on the private cryptographic key, the corresponding unique keyword, and the incremented count of unique documents within the corpus of encrypted documents that include the corresponding unique keyword;
generating, by the data processing hardware, a hash pair comprising the unique keyword hash and an encrypted document identifier associated with the new encrypted document uploaded by the user; and
sending, by the data processing hardware, the hash pair to the untrusted storage device.

data processing hardware of a user device associated with a user; and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing


receiving a search query for a keyword, the keyword appearing in one or more encrypted emails within a corpus of encrypted emails stored on an untrusted storage device;

accessing a count table to obtain a count of unique emails within the corpus of encrypted emails that include the keyword;
generating a delegatable pseudorandom function (DPRF) based on the keyword, a private cryptographic key, and the count of unique emails that include the keyword, and

delegating at least a portion of the DPRF to the untrusted storage device, the delegated at least the portion of the DPRF when received by the untrusted storage device causing the untrusted storage device to
evaluate the delegated at least the portion of the DPRF;
access an encrypted search index associated with the corpus of encrypted emails stored on the untrusted storage device;
determine one or more encrypted emails within the corpus of encrypted emails associated with the delegated at least the portion of the DPRF based on the encrypted search index; and

return, to the user device, an identifier for each encrypted email of at least a portion of the one or emails associated with the delegated at least the portion of the DPRF.

data processing hardware of a user device associated with a user; and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
receiving a search query for a keyword, the keyword appearing in one or more encrypted documents within a corpus of encrypted documents stored on an untrusted storage device;
accessing a count table to obtain a count of unique documents within the corpus of encrypted documents that include the keyword;
generating a delegatable pseudorandom function (DPRF) based on the keyword, a private cryptographic key, and the count of unique documents that include the keyword;
evaluating a first portion of the DPRF; and
delegating a remaining second portion of the DPRF to the untrusted storage device, the remaining second portion of the DPRF when received by the untrusted storage device causing the untrusted storage device to:
evaluate the remaining second portion of the DPRF;
access an encrypted search index associated with the corpus of encrypted documents stored on the untrusted storage device;
determine one or more encrypted documents within the corpus of encrypted documents associated with the remaining second portion of the DPRF based on the encrypted search index; and
return, to the user device, an identifier for each encrypted document of at least a portion of the documents associated with the remaining second portion of the DPRF.







generating a unique keyword hash based on the private cryptographic key, the corresponding unique keyword, and a random keyword count;



generating a hash pair comprising the unique keyword hash and an encrypted email identifier associated with the new encrypted email uploaded by the user; and
sending the hash pair to the untrusted storage device.
19. The system of claim 11, wherein the operations further comprise, for each unique keyword of a new encrypted document uploaded by the user into the corpus of encrypted documents stored on the untrusted storage device:
incrementing the count of unique documents within the corpus of encrypted documents that include the corresponding unique keyword in the count table;
generating a unique keyword hash based on the private cryptographic key, the corresponding unique keyword, and the incremented count of unique documents within the corpus of encrypted documents that include the corresponding unique keyword;
generating a hash pair comprising the unique keyword hash and an encrypted document identifier associated with the new encrypted document uploaded by the user; and
sending the hash pair to the untrusted storage device


	Allowable Subject Matter
Claims 1-20 would be allowable if the provisional double patenting rejection, set forth in this Office action, are overcome.

Prior art Kiayias et al. (Patent No.: US 9,712,320) Fig. 7B teaches a Symmetric searchable encryption scheme between a client and a server augmented with DPRFs. The SSE framework of FIG. 7A can be augmented with DPRF functionality, in order to support batch queries with sublinear (in N) processing and communication cost at the client, while providing provable security. Recall that τw i is practically a PRF on wi produced with key k. Therefore, instead of computing a PRF value for every wi himself, the client delegates the computation of these PRF values to the server by employing a DPRF.
Prior art Dawoud (Pub. No.: US 2017/0026350) teaches a searchable encryption method enables encrypted search of encrypted documents based on document type. The searchable encryption method is implemented in a network intermediary, Such as a proxy server. The network intermediary encrypts documents on behalf of a user or an enterprise destined to be stored on a cloud service provider. The searchable encryption method encodes document type information into the encrypted search index while preserving encryption security. Furthermore, the searchable encryption method enables search of encrypted documents using the same encrypted index, either for a particular document type or for all encrypted documents regardless of the document type. 
Prior art Briceno et al. (Patent No.: US 8,281,125) teaches the email client is configured to provide access to email, documents, or other electronically-stored digital data. The client includes an email client application, which can perform keyword searches of encrypted email using a search plug-in that processes queries for the email client. 
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “accessing, by the data processing hardware, a count table to obtain a count of unique emails within the corpus of encrypted emails that include the keyword; generating, by the data processing hardware, a delegatable pseudorandom function (DPRF) based on the keyword, a private cryptographic key, and the count of unique emails that include the keyword; and delegating, by the data processing hardware, at least a portion of the DPRF to the untrusted storage device, the delegated at least the portion of the DPRF when received by the untrusted storage device causing the untrusted storage device to evaluate the delegated 
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-10 and 12-20 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (Patent No.: US 9,342,705) - Systems and methods for searching shared encrypted files on third-party storage systems
Yeo et al (Pub. No.: US 2018/0314847) - Encrypted Search Cloud Service with Cryptographic Sharing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.






/MENG LI/
Primary Examiner, Art Unit 2437